Citation Nr: 1125615	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  05-40 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder on the basis of in-service incurrence.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran had active military service from November 1982 to May 1983 and from March 1985 to September 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2008.  

This case previously reached the Board in November 2008.  In a November 2008 Board remand, the current claim before the Board was remanded for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

In that same November 2008 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder on a secondary basis and an increased rating for a right arm disorder.  The Veteran has not appealed the Board's denial for any of these issues.  As such, these issues are not before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, the AOJ has already secured records pertinent to the Veteran's Social Security Administration (SSA) disability appeal, dated prior to a December 2007 SSA denial of disability benefits for the Veteran's low back.  But according to the February 2010 VA psychological examination report at page 2, the Veteran indicated that his SSA disability appeal had been granted in January 2010 for his acquired psychiatric disorder.  In this vein, any SSA disability records dated since December 2007 are not on file and should be obtained before deciding his appeal since these records specifically concern his psychiatric disorders at issue.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to obtain these records.  

Second, the Veteran must be scheduled for another VA examination by a VA psychiatrist to obtain a medical opinion concerning the etiology of his current psychiatric disorder(s) on the basis of in-service incurrence. 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A short discussion of the evidence of record necessitating this additional VA examination is as follows:  

The Veteran dates the onset of his current psychiatric disorders to his in-service hospitalization from May 28, 1987 to June 4, 1987 for a suicide attempt after he overdosed on medications.  He was hospitalized at the Darnall Army Medical Center in Fort Hood, Texas.  The Veteran alleges he was depressed at that time because of frequent in-service hospitalizations for orthopedic problems with his right arm.  He was afraid he would be forced out of the military.  See July 2008 Travel Board testimony at pages 11-17.  

Service treatment records (STRs) confirm the Veteran's inpatient hospitalization from May 28, 1987 to June 4, 1987 for a suicide attempt.  Contrary to the Veteran's assertions however, these inpatient records relate that the Veteran reported feeling depressed over his interpersonal relationship with his then girlfriend whom he believed had cheated on him.  He then purposely overdosed on mediation in a suicide attempt.  He was diagnosed with an interpersonal problem, a probable mixed personality disorder with narcissistic and borderline features.  In September 1987 he also reported anxiety due to his hospitalization for his right wrist.  STRs are otherwise negative for any mental health issues.  

Post-service, with regard to continuity of symptoms, the Veteran asserts that he continued psychiatric treatment a short time after discharge in 1990 and 1991 at the VA facility in Temple, Texas.  He also says he was on psychiatric medication after discharge from 1988 to 1990.  However, this VA facility responded in January 2009 that any VA records from Temple, Texas were forwarded to the VA Medical Center (VAMC) in Tampa in 2003.  The only VA records from Temple, Texas that the VAMC in Tampa possess date from 2000-2002.  As such, any VA psychiatric treatment records that existed from the early 1990s are simply not available.  But notably, a post-service VA psychiatric consult dated in June 2001 from Temple, Texas documents that the Veteran was a "first timer" being evaluated for depression that he had experienced for only six months since 2000.  In addition, an April 2007 VA psychiatric consult indicates that the Veteran has been treated for depression and anxiety for the "past 10 years."  These VA records contrast with the Veteran's assertions regarding VA psychiatric treatment in 1990 and 1991 with continuous symptoms and treatment thereafter.  

Post-service, with regard to his current disorders, VA medical personnel have diagnosed the Veteran with a variety of mental health disorders to include major depressive disorder, an anxiety disorder, bipolar disorder, an adjustment disorder, a pain disorder, cluster B personality traits with a personality disorder, a substance induced mood disorder, and polysubstance abuse and dependence.  The Veteran has been recently hospitalized on multiple occasions in 2007 and 2008 for suicide attempts and drug overdoses.  

Post-service, with regard to a nexus, there is currently insufficient evidence of a nexus between his current psychiatric problems and his in-service suicide attempt.  In fact, a December 2007 VA psychological examiner, without addressing the possibility of in-service incurrence, assessed that his current episodes of depression are associated with other post-service stressors including the 1999 death of his wife and daughter, legal difficulties, financial problems resulting in the loss of his home and temporary homelessness, discord with relationships, nonservice-related back and ankle disorders leading to unemployability, benzodiazepine dependency, and anxiety associated with withdrawal from medications.  An earlier VA psychological consult dated in January 2004 also mentions some of these post-service stressors, as do other VA inpatient and outpatient treatment records dated from 2000 to 2008.  Finally, a February 2010 VA psychological examiner diagnosed the Veteran with depressive disorder, NOS, and personality disorder, NOS.  As to a nexus, the examiner opined that it would be "mere speculation" to relate his current diagnosis to his in-service drug overdose / suicide attempt.  The examiner reasoned that it was speculative to provide a nexus opinion because post-service the Veteran reported a period of good functioning in employment and psychosocial ability without continuity of symptoms since service.  If the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation).  Notwithstanding, an equivocal medical opinion may still be competent, and cannot be considered "non-evidence."  Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008).  Further, "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In the present case, the Board does not find that the February 2010 VA psychological examiner has provided an adequate basis or sufficient rationale for his opinion that a nexus is speculative.  As such, a more definitive opinion from a VA psychiatrist is required.  

With regard to securing a VA examination and opinion, the Board also sees that the Veteran was diagnosed with a personality disorder both in-service and post-service.  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  See VAOPGCPREC 82-90.  Congenital or developmental "defects" such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The VA examination should therefore also address whether there is evidence of additional disability resulting from a mental disorder that was superimposed upon a congenital defect such as a personality disorder during service.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA all records associated with the Veteran's disability claim after the last December 2007 SSA denial.  Although previously denied, the Veteran has stated that his SSA disability appeal was recently granted in January 2010 for his acquired psychiatric disorder.  Request copies of the disability determination for his psychiatric disorder and all medical records considered since December 2007.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified. 

2.  After securing additional SSA records, schedule the Veteran for a VA examination by a psychiatrist to determine the nature and etiology of any current psychiatric disorder present.  Advise the Veteran that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on his claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

A) Is it at least as likely as not (50 percent or more probable) that any current psychiatric disorder had its onset during service or is otherwise related to the Veteran's documented in-service hospitalization?  

B) Is it at least as likely as not (50 percent or more probable) that a current psychiatric disorder was superimposed on a congenital defect such as a personality disorder during service, resulting in additional disability?

C) In making these determinations, please review STRs documenting in-service inpatient hospitalization from May 28, 1987 to June 4, 1987 for a suicide attempt.  These STR inpatient reports relate that the Veteran reported feeling depressed over his interpersonal relationship with his then girlfriend whom he believed had cheated on him.  He then purposely overdosed on mediation in a suicide attempt.  His in-service diagnoses included an interpersonal problem and a probable mixed personality disorder with narcissistic and borderline features.  In September 1987 during service he also reported anxiety due to his hospitalization for his right wrist.  Post-service, with regard to continuity of symptoms, the Veteran asserts that he continued psychiatric treatment in 1990 and 1991 at the VA facility in Temple, Texas.  However, VA was unable to secure any such records.  Post-service, with regard to his current disorders, VA medical personnel have diagnosed the Veteran with a variety of mental health disorders to include major depressive disorder, an anxiety disorder, bipolar disorder, an adjustment disorder, a pain disorder, cluster B personality traits with a personality disorder, a substance induced mood disorder, and polysubstance abuse and dependence.  Post-service, a February 2010 VA psychological examiner provided a "speculative" nexus opinion. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

3.  After completion of the above, and any additional notice or development deemed necessary, readjudicate the acquired psychiatric disorder claim.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


